Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s reply filed 6/28/22. Claims 1-9, 13-16 and 21 are pending with claims 1 and 21 in independent form.

Allowable Subject Matter
Claims 1-9, 13-16 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and remarks filed 6/28/2 have overcome the previous prior art rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, a method for retrieving boxes stored in a warehouse, the method comprises: determining an arrangement of boxes in storage units of the warehouse to maintain in low shelves of the storage unit, while maintaining boxes in higher shelves of the storage unit; allocating one or more first robots to access the boxes of the lowest shelf directly from the storage units; allocating one or more second robots to access the boxes of the higher shelves directly from the storage units; the one or more second robots differing from the one or more first robots. With respect to claim 21 and all its dependencies, a non-transitory computer readable medium that stores instructions that once executed by a computerized system causes the computerized system to execute a process of retrieving boxes stored in a warehouse, by: determining an arrangement of boxes in storage units of the warehouse to maintain boxes of one or more low shelves of a storage unit  while maintaining in boxes of one or more higher shelves; allocating one or more first robots to access the boxes of one or more lower shelves directly from the storage unit; allocating one or more second robots to access the boxes of the higher shelves directly from the storage units, the one or more second robots differing from the one or more first robots. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH